This is an appeal from an order and judgment in favor of the plaintiff, Farm  Home Savings  Loan Association of Missouri, against the defendants, M.L. Whitten and his wife, Viola Whitten. After the order overruling the motion for new trial was entered, the court extended the time to make and serve a case-made 20 days from August 3, 1938, which order expired on the 23rd day of August thereafter. It was not until the 25th day of August, 1938, that the case-made was served. The appeal must be dismissed. Jones v. Blanton, 130 Okla. 200, 266 P. 438; Michael v. Farm  Home Savings  Loan Ass'n of Missouri,171 Okla. 391, 43 P.2d 76; United Mining  Milling Co. v. First National Bank, 167 Okla. 638, 31 P.2d 550; Harrell v. Cole,168 Okla. 423, 33 P.2d 613; Morris Plan of Okla. v. Caudill,170 Okla. 367, 40 P.2d 650; Hawkins v. Steil, 172 Okla. 301,45 P.2d 147; Graf Packing Co. v. Palphrey. 178 Okla. 95,62 P.2d 53.
The appeal is dismissed.
OSBORN, C. J., BAYLESS, V. C. J., and WELCH, CORN, and HURST, JJ., concur.